Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 8, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Yoon (Pub 20120067149).

Regarding claims 1 and 11, Yoon discloses slip control device comprising a display apparatus comprising: 
	a display, (Para. [0002][0035-0036]); 
	a motor configured to rotate the display(41 fig 11); 
	a sensor configured to sense a rotation of the display, (70 fig 11 Para. [0040]); 
	and a processor configured to (320 fig 13):	based on an event for rotating the display from a first posture to a second posture occurring, output, to the motor, a driving signal for rotating the display in a first direction, (S402-S404 and/or Para. [0038])
	identify whether the display is collided with an object while the display is rotating, based on the driving signal output to the motor and a signal received from the sensor while the display is rotating, (S407 and Para. [0043-0044])
	 and based on identifying that the display is collided with the object, output, to the motor, a driving signal for rotating the display in a second direction, opposite to the first direction, (S451 and/or Para [0041] return to initial value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee (Pub 20120175480).

Regarding claims 2 and 12, Yoon discloses a rotating display. However, pulse signals are not disclosed. 
In a similar field of endeavor, Lee discloses wherein the processor is further configured to output the driving signal for rotating the display in the first direction by sequentially outputting, to the motor, first pulse signals for rotating the display in the first direction , and the sensor is configured to sense the rotation of the display and output, to the processor, the signal comprising second pulse signals corresponding to the rotation of the display, (Para. [0084] disclosing a controller applying a pulse and Para. [0087] a controller counting the pulse i.e. construed to be functionally equivalent to a sensor sensing pulses). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoon by incorporating the mechanism of Lee for the common purpose of moving a display in additional directions besides rotating a display thereby increasing user convenience. 

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee in view of Osada (Pub 20090225239).
Regarding claims 3 and 13, Yoon discloses a rotating display and Lee discloses 
applying pulses when moving a display. However, comparing pulses is not disclosed. 
In a similar field of endeavor, Osada discloses audio/display device wherein the processor is further configured to perform a comparison between a number of first pulse signals output to the motor and a number of second pulse signals output from the sensor to identify whether the display is collided with the object while the display is rotating, and the comparison includes using a ratio between the number of first pulse signals required to rotate the display from the first posture to the second posture and the number of second pulse signals that are output from the sensor based on a rotation angle of the display in a rotation of the display from the first posture to the second posture, (Para. [0130-0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoon as modified by Lee by incorporating the teachings of Osada for the common purpose of allowing a display to move in alternative directions thereby allowing viewing the display with ease. 

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Westerink (Pub 20140192271).
Regarding claims 7 and 17, Yoon discloses rotating a display. However, slower 
rotations are not disclosed. 
In a similar field of endeavor, Westerink discloses wherein the processor is 
further configured to control a rotation speed of the display during the rotation of the display in the second direction to be slower than a rotation speed of the display during the rotation of the display in the first direction, (Para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify Yoon by incorporating the teachings of Westerink for the common purpose of preventing damage to a display device when rotated. 

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Slowinski (Pub 20120300134).
Regarding claims 9 and 19, Yoon discloses rotating a display and reversing 
rotation, see claim 1. However, receiving a user input is not disclosed. 
In a similar field of endeavor, Slowinski discloses wherein, based on 
identifying that the display is collided with the object, the processor is further configured to stop the rotation of the display and display a user interface for receiving a user input to reverse the rotation of the display to return to a previous posture and a user interface for receiving a user input to continue the rotation of the display to the intended posture, (Para [0082] and [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoon by incorporating the teachings of Slowinski for the common purpose of allowing a user to correctly position a display screen when a display screen becomes susceptible to damage when rotated. 

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Gurr et al (Pub 20190317549). 
Regarding claims 10 and 20, Yoon discloses rotating a display. However, 
different torques are not disclosed. 
In a similar field of endeavor, Gurr discloses wherein the processor is further 
configured to: control the motor to rotate the display with a first torque while the display rotates from the first posture to the second posture, and control the motor to rotate the display with a second torque higher than the first torque while the display rotates from the second posture to the first posture, (Para. [0080] torque curve different in each rotational direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoon by incorporating the teachings of Gurr for the common purpose of allowing a display to be rotated with ease. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422